242 Ga. 259 (1978)
248 S.E.2d 654
BOWMAN
v.
BOWMAN.
33990.
Supreme Court of Georgia.
Argued September 18, 1978.
Decided September 27, 1978.
Hurt, Richardson, Garner, Todd & Cadenhead, Robert R. Richardson, Emily S. Bair, for appellant.
Mitchell, Clarke, Pate & Anderson, William M. Pate, Benjamin Johnson, for appellee.
PER CURIAM.
This is an appeal from an order of the Superior Court of Fulton County which granted the appellant-wife temporary alimony and attorney fees. The wife filed suit for divorce, alleging that the marriage was irretrievably broken. Appellee-husband filed an answer and counterclaim seeking a divorce on grounds of cruel treatment. After hearing evidence, the trial court awarded the wife temporary use of the marital residence but granted the husband the use of one bedroom and bathroom, awarded the wife $2,000 a month as temporary alimony, and $5,000 on account as attorney fees. The husband was ordered to continue to pay all property taxes for the residence; maintain insurance coverage on the house and its contents; pay for maintenance and repairs of the house and premises; provide the wife with the use and possession of the automobile presently driven by her; pay all costs of insurance, maintenance and repairs in connection with the vehicle; pay all reasonable and necessary medical and dental expenses incurred by the wife and ordered to continue to maintain medical insurance coverage for the wife comparable to what he had *260 previously been maintaining for her.
On appeal the wife contends that the trial court's award is inadequate and constitutes a flagrant abuse of judicial discretion.
This court will not control the discretion of a trial judge in awarding temporary alimony and attorney fees "...unless it can be clearly shown by the appellant that the trial court committed grievous error or a gross abuse of discretion." Wilbanks v. Wilbanks, 238 Ga. 660, 663 (234 SE2d 915) (1977).
We have reviewed the entire record in this case and we conclude the trial judge did not abuse his discretion in making the award.
Judgment affirmed. All the Justices concur.